Case 1:17-cr-00404-KAM Document 326-2 Filed 12/11/19 Page 1 of 3 PagelD #: 1382

Exhibit B
Elizabeth Macedonio

 

From: CURANOVIC CHRISTOPHER (75892053)
Sent Date: Tuesday, December 10, 2019 8:06 AM
To: emacedonio@yahoo.com

Subject: Letter

December 10, 2019

Dear Judge Matsumoto,

| am writing to the Court to apologize. After ten years of incarceration and with the end within sight | have
shamed myself through a lapse of judgment. | am humiliated by my conduct. I've had over eleven years to think
about my prior conduct and about my prior way of thinking. | am much older now, with a decade of incarceration
te reform my way of approaching life and its inevitable obstacles or frustrations. Notwithstanding this perscnal
development, bewilderingly, | have managed to become ensnared in this case before the Court. | accept full
responsibility for my actions. This is not ihe man | see myself as today.

Even though | am responsible for my actions, | know and | would like the Court to know that | did not intend to
join the money laundering conspiracy that I've been convicted of. My objective was to be re-paid money that | lent
to a friend, money that i tent him after he told me he had borrowed money at a high interest rate from an
individual and wasn't able to make payments. | agreed to lend him the money at NO interest. So | asked my
friend to return the favor as | had helped him because | desperately needed money for my upcoming release after
a decade in prison with no earnings or savings.

Your Honor, my singular goal was recovering my own money that | had lent years prior. {| was relieved to finally
arrive at a repayment schedule of four thousand dollars a month. Basically this was a ten month repayment
period without any interest after having been out of the money for over nine years. At no time did | perceive my
insistence on being repaid as extortionate, as | had waited for nearly ten years without even asking for it. |
thought | was being a bigger man, @ more mature version of myself by deferring the matter. | did insist that my
friend "be a man" and honor his debt. After all | had waited nine years and was still comfortable with a payment
plan of his choosing. Little did | know the debtor had no intention of repaying me, rather he immediately turned to
the DEA who instructed him to record me. In these conversations he baited me with questions and intentionally
tried to get me frustrated.

| received two thousand dollars as a first bi-monthly installment with no mention whatsoever of illegal conduct
or sources. In fact, | was assured that this person who was dropping off money for me was "not into anything
illegal." 1 was encouraged but quickly disappointed that the payment plan was immediately breached.

Three months later, after seven missed agreed upon bi-monthly installments, | had nothing but the first iwa
thousand and was being ignored. | admittedly became frustrated, However, Your Honor, | kept my cool. In my
mind | was speaking to a friend. | did not make any threats. | did not act out. | had left that life a decade behind
me. My sole outburst after the payment default was to exasperatedly say , "I'm not going through this anymore”,
referring ta the broken promises. | felt taken advantage of especially given the stresses of my upcoming release
yet | remained calm. Despite all calls being intercepted | never demonstrated any overt coercive behavior. | really
feel that | am a reformed man in that respect.

| am ashamed at the subsequent sequence of events. After months of broken promises of payment | was
finally relieved when | learned that $20,000 was dropped off for me. | immediately hired a specialized attorney to
help me secure maximum halfway house placement. | was elated and surprised by the turn of events and finally
felt like | had some comfort to come home to. Within a week it became evident that my comfort was misplaced.

The parties informed me that the $20,000 should not be considered a payment on the loan balance despite
the representations to me that it was. The Title IIl recordings corroborate the ensuing dispute regarding the
Elizabeth Macedonio

 

intended use of the money for the loan payment. After the fact, the informant re-characterized the money as "his"
and demanded it back. In one recording he took a hostile position by saying he was holding all the parties
accountable and in sum and substance that he didn't care who he had to go see he was getting his money back. |
couldn't immediately return the money that | had committed elsewhere.

As a solution to this problem, the informant proposed a “check for cash" arrangement that would allow him to
recoup his money. | understood this had to be done in order to appease the man and the problem that was
created because of me.

| regret my decision but i recognize that | am not the younger man that once may have sought out a role. In
fact, once the informant received his money back | tried to distance myself fram this situation and illegal conduct.

it is important to me that the Court knows that | am incredibly sorry for my role however limited or expansive
the Court deems it to be. | am not reverting to old conduct of my youth. However | am learning still more lessons
about myself and my perception of events around me. | no longer have a criminal mentality of seeking profit from
iticit pursuits as I did in my 20's. | know | was wrong. | alone am respensible for my decision. | could have and
should have just let old debts lie and move on to a productive chapter in my life. | thought | was there. I've fallen
short, but not fallen backward.

Respecttully,

Christopher Curanovic
